1 January 2012 2 Certain statements in this presentation may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Although Tengion believes that these statements are based upon reasonable assumptions within the bounds of its knowledge of its business and operations, there are a number of factors that may cause actual results to differ from these statements. For instance there can be no assurance that: (i) the Company will be able to successfully enroll patients in its clinical trials, including its initial clinical trial for the Neo-Urinary Conduit; (ii) patients enrolled in the Company's Neo-Urinary Conduit clinical trial will not experience additional adverse events, which could delay clinical trials or cause the Company to terminate the development of the Neo-Urinary Conduit; (iii) the Company's Neo-Urinary Conduit clinical trial will not be placed on clinical hold by the Food and Drug Administration, or FDA; (iv) the results of the clinical trial for the Neo-Urinary Conduit will support further development of that product candidate; (v) data from the Company's ongoing preclinical studies will continue to be supportive of advancing its preclinical product candidates; (vi) the Company will be able to progress its product candidates that are undergoing preclinical testing, including the Neo- Kidney Augment, into clinical trials; and (vii) the Company will be able enter into strategic partnerships on favorable terms, if at all, or obtain the capital it needs to develop its product candidates and continue its operations. For additional factors which could cause actual results to differ from expectations, reference is made to the reports filed by the Company with the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended.The forward-looking statements in this presentation are made only as of the date hereof and the Company disclaims any intention or responsibility for updating predictions or expectations in this presentation. Forward-looking Statements 3 Tengion products harness the body’s natural ability to regenerate §Unique and productive research platform Neo-Urinary Conduit provides alternative to standard of care for bladder cancer patients §Neo-Urinary Conduit avoids use of bowel tissue §Ongoing Phase 1 trial to enroll up to 10 patients §Focus on safety & defining the surgical procedure to implant the Neo-Urinary Conduit §Anticipate patient 4 implant in Q1 2012; data permitting, implant patient 10 by end of 2012 Neo-Kidney Augment delays progression of kidney failure §Four animal models of chronic kidney failure published and/or presented §Pre-IND filing anticipated in 1H 2012 Recent hiring of John Miclot as CEO (formerly CEO of Respironics) Sufficient cash runway to achieve significant milestones in 2012 Company Highlights Company Highlights 4 INTEGRATED PLATFORM Industrialization Cells Biomaterials Surgical Implantation Humans have limited capacity to regenerate Our platform uniquely catalyzes human tissue regeneration Catalyzing Regeneration in the Body Catalyzing Regeneration in the Body 5 Peripheral Artery Bypass Advanced CKD Cystectomy due to Bladder Cancer Cystectomy Spina Bifida Spinal Cord Injured Short Bowel Syndrome Coronary Artery Bypass Vascular Access Graft Urge Incontinence (laparascopic) Phase III Phase II Phase I IND Preclinical Optimization Neo-Vessel Replacement Neo-GI Augment Neo-Kidney Augment Neo-Urinary Conduit Neo-Bladder Replacement Neo-Bladder Augment Additional Platform Programs (not in active development) Lead Platform Programs Tengion Product Pipeline Tengion Product Pipeline 6 Neo-Urinary Conduit 7 Up to 10 patients with primary bladder cancer requiring cystectomy Sequential enrollment of initial patients §Allows for modifications to surgical procedure as needed §Three patients implanted to date at University of Chicago and Johns Hopkins Hospital –Anticipate patient 4 implant in Q1 2012 –Data permitting, implant patient 10 by end of 2012 Defining the surgical procedure §Surgical procedure has defined connection of NUC to ureters and blood supply to NUC §Focus of procedure for 4th patient is to continue successful techniques defined in patients 1-3 and translate procedure for stoma regeneration. Primary efficacy assessment §Conduit integrity and patency at 1 year Neo-Urinary Conduit: Initial Clinical Trial Open label study to define surgical procedure and safety Neo-Urinary Conduit: Initial Clinical Trial Open label study to define surgical procedure and safety 8 Benefit of Tengion Products Current Standard of Care Primary Patient Populations (US and EU) Bowel used to create a tube to transport urine from ureters to abdominal wall into ostomy bag Neo-Urinary Conduit Phase I Bladder cancer(20K/yr) Bowel used to create a bladder to carry and store urine inside the patient for excretion via urethra Neo-Bladder Replacement Pre-IND Bladder cancer (1.6K/yr) Eliminate the use of bowel and reduce the associated complications and side effects Neo-Bladder Augment Bowel used to increase bladder capacity and decrease pressure Phase II Spina Bifida / SCI* (1K/yr) *SCI Spinal Cord Injury Urologic Products to Enhance or Replace Bladder Urologic Products to Enhance or Replace Bladder 9 Neo-Kidney Augment 10 100,000 new dialysis patients each year in the US §350,000 currently on dialysis §20% annual mortality §$77,000 annual cost per patient §$39 billion in direct US costs annually for end stage kidney disease Neo-Kidney Augment Overview Intended to delay the need for dialysis or transplantation Neo-Kidney Augment Overview Intended to delay the need for dialysis or transplantation BiopsyCell Isolation & CultureCell SelectionDose PreparationDelivery (2-3 weeks)(<1 day)(2 weeks) cells + carrier injectable format 11 Initial data published in September, 2010 §Aggressive preclinical rodent model of chronic kidney disease §Preserved functional kidney mass, slowed progression, improved survival at 6 months Diabetic kidney failure §Aggressive diabetic, obese, hypertensive rodent model of kidney failure §Slowed kidney failure progression and improved survival at 1 year Human kidney cells in nude rat kidney failure §Reversed kidney failure at 3 months Large animal kidney failure §Observations consistent with small animal results §Effects seen as early as 7 weeks, with persistent effects reported at 9 months Neo-Kidney Augment Preclinical Data Neo-Kidney Augment Preclinical Data 12 NKA NK A SHAM NX HEALTHYNXNX + NKA Renal cells delivered after chronic disease state established enhanced survival and renal function §sCREAT sustained at >200% Renal cells improved multiple structural and physiologic parameters §Enhanced survival –100% vs. 0% (Nx) §Improved glomerular function §Improved tubular function 13 Initial data published in September, 2010 §Aggressive preclinical rodent model of chronic kidney disease §Preserved functional kidney mass, slowed progression, improved survival at 6 months Diabetic kidney failure §Aggressive diabetic, obese, hypertensive rodent model of kidney failure §Slowed kidney failure progression and improved survival at 1 year Human kidney cells in nude rat kidney failure §Reversed kidney failure at 3 months Large animal kidney failure §Observations consistent with small animal results §Effects seen as early as 7 weeks, with persistent effects reported at 9 months Neo-Kidney Augment Preclinical Data Neo-Kidney Augment Preclinical Data 14 Treatment Group 63-week Survival Untreated OB ZSF1 20% (1/5) OB ZSF1 + NKA 100% (5/5) Obese Tx (n7) Obese (n5) Age (Weeks) Renal Cells improve kidney function over time Renal Cells support survival beyond50% mortality time point for OB ZSF1 15 Initial data published in September, 2010 §Aggressive preclinical rodent model of chronic kidney disease §Preserved functional kidney mass, slowed progression, improved survival at 6 months Diabetic kidney failure §Aggressive diabetic, obese, hypertensive rodent model of kidney failure §Slowed kidney failure progression and improved survival at 1 year Human kidney cells in nude rat kidney failure §Reversed kidney failure at 3 months Large animal kidney failure §Observations consistent with small animal results §Effects seen as early as 7 weeks, with persistent effects reported at 9 months Neo-Kidney Augment Preclinical Data Neo-Kidney Augment Preclinical Data 16 Human-derived cells prevent renal failure in
